TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00538-CV



In re Kameron D. Johnson


In the Matter of J.P.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-21,138, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E

PER CURIAM

This is a contempt proceeding ancillary to J.P.'s appeal from a juvenile delinquency
proceeding.  The subject of this proceeding is Kameron D. Johnson, appellant's counsel.
The time for filing appellant's brief in this cause was extended twice on counsel's
motion.  On March 1, 2002, in granting the second motion, this Court entered an order directing
counsel to tender a brief on appellant's behalf no later than March 19, 2002, and notifying counsel
that no further extensions would be granted.  Counsel failed to file a brief as ordered.
Therefore, it is hereby ordered that Kameron D. Johnson shall appear in person before
this Court on April 24, 2001, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show cause why he
should not be held in contempt and sanctions imposed for his failure to obey the March 1 order of
this Court.  This order to show cause will be withdrawn and Kameron D. Johnson will be relieved
of his obligation to appear before this Court as above ordered if the Clerk of this Court receives
appellant's brief by April 19, 2002.
It is ordered April 4, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Do Not Publish